disciplinary form III, failed to allow him to appeal, and found him guilty
                  with inadmissible and insufficient evidence.
                              Appellant failed to demonstrate a violation of due process
                  because he received: (1) advance written notice of the charges; (2) written
                  statement of the fact finders of the evidence relied upon and the reasons
                  for disciplinary action; and (3) a qualified right to call witnesses and
                  present evidence.     Wolff v. McDonnell,      418 U.S. 539, 563-69 (1974).
                  Confrontation and cross-examination in prison disciplinary proceedings
                  are not required because these procedures present "greater hazards to
                  institutional interests."    Id. at 567-68. Further, some evidence supports
                  the decision by the prison disciplinary hearing officer, Superintendent v.
                  Hill, 472 U.S. 445, 455 (1985), and therefore, appellant failed to
                  demonstrate that he was entitled to relief. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                          Piekuu:tio    ,   J.
                                              Pickering


                                                                                         , J.




                        2We   have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in this matter, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously presented in the proceedings
                  below, we have declined to consider them in the first instance.


SUPREME COURT
      OF
    NEVADA
                                                            2
(0) 194?A (ats0
                cc: Hon. Steve L. Dobrescu, District Judge
                     Anthony Cross
                     Attorney General/Carson City
                     White Pine County District Attorney
                     Attorney General/Ely
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A